Exhibit *150101* ROSS MILLER Secretary of State 204 North Carson Street, Suite 1 Carson City, Nevada 89701-4520 (775) 684 5708 Website: www.nvsos.gov Certificate of Designation (PURSUANT TO NRS 78.1955) USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY Certificate of Designation For Nevada Profit Corporations (Pursuant to NRS 78.1955) 1.Name of corporation: AMBICOM HOLDINGS, INC. 2.By resolution of the board of directors pursuant to a provision in the articles of incorporation this certificate establishes the following regarding the voting powers, designations, preferences, limitations, restrictions and relative rights of the following class or series of stock. CERTIFICATE OF DESIGNATION, RIGHTS AND PREFERENCES OF 6% SERIES B CONVERTIBLE, REDEEMABLE PREFERRED STOCK OF AMBICOM HOLDINGS, INC. 1.
